PER CURIAM.
This cause is per curiam affirmed with the exception of the award of attorney’s fees on the counterclaim.
The award was predicated on section 57.-105, Florida Statutes (1991), but after examination of the pleadings and the record, we do not agree that the counterclaim was “frivolous,” “entirely devoid of even arguable substance” and that “there was a complete absence of a justiciable issue raised by the losing party.” . Whitten v. Progressive Casualty Insurance Co., 410 So.2d 501, 506 (Fla. 4th DCA 1982). Accordingly, we reverse the attorney’s fees award.
In all other respects, this cause is affirmed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
LETTS and GARRETT, JJ., and WALDEN, JAMES H., Senior Judge, concur.